United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Athens, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0347
Issued: July 9, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 3, 2018 appellant filed a timely appeal from July 31 and October 31, 2018
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 31, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish intermittent
disability during the period April 10 through May 31, 2018 causally related to her accepted
employment injury.
FACTUAL HISTORY
On September 21, 2014 appellant, then a 42-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she developed bilateral heel spurs due to excessive
walking, prolonged standing, and moving heavy equipment while in the performance of duty.
Following an initial denial by OWCP on December 30, 2014, OWCP accepted the claim for sprain
of ligaments of the lumbar spine, right and left foot calcanceal spurs, plantar fascial fibromatosis,
and other internal derangements of the left knee.
On June 18, 2018 appellant submitted a claim for compensation (Form CA-7) for
intermittent periods of disability from April 10 to May 31, 2018. In attached time analysis forms
(Form CA-7a), she indicated that she was claiming a total of 33.53 hours for physical therapy
visits.
In a development letter dated June 26, 2018, OWCP informed appellant that it had received
no evidence to support physical therapy visits for the period April 10 to May 31, 2018. It afforded
her 30 days to provide documentation verifying treatment on the dates claimed.3
Appellant thereafter submitted treatment notes dated July 10 and 19, 2018 from
Dr. Kamal C. Kabakibou, an attending Board-certified anesthesiologist, and Dr. FerozeYusufji, an
attending Board-certified orthopedic surgeon.
By decision dated July 31, 2018, OWCP denied appellant’s claim for 33.53 intermittent
hours of monetary compensation for the period April 10 to May 31, 2018. It noted that she had
not submitted any evidence to support medical treatment for the claimed hours.
On August 28, 2018 appellant requested reconsideration. The only medical evidence
subsequently submitted were treatment notes dated August 7, 17, and 30, 2018 from
Dr. Kabakibou and Dr. Yusufji.
By decision dated September 11, 2018, OWCP denied modification of the July 31, 2018
decision. It noted that appellant had submitted no evidence to substantiate medical treatment for
the claimed period.
On October 4, 2018 appellant requested reconsideration. She submitted form reports
indicating that she had received treatment on April 10, 12, 17, 19, and 26, and May 1, 8, 10, 16,
3

By decision dated June 26, 2018, OWCP awarded appellant 27.36 hours of compensation for medical treatment
from December 5, 2017 to March 8, 2018. It denied 7.6 hours compensation for claimed medical treatment on
February 6, 13, and 20, 2018. Appellant subsequently submitted verification of these visits, and on September 11,
2018 OWCP paid compensation for the additional claimed 7.6 hours.

2

24, and 31, 2018 for a total of 28.68 hours, by either Dr. Zouheir Shama, a general surgeon,
Dr. Erica Levy, a chiropractic physician, or Dr. Chris Bowe, a chiropractic physician. Appellant
also submitted additional reports from Dr. Kabakibou and Dr. Yusufji dated August 23 to
October 5, 2018.
By decision dated October 31, 2018, OWCP denied modification of its prior decisions.
LEGAL PRECEDENT
OWCP procedures provide that wages lost for compensable medical examinations or
treatment may be reimbursed.4 A claimant who has returned to work following an accepted injury
or illness may need to undergo examination or treatment and such employee may be paid
compensation for wage loss while obtaining medical services and for a reasonable time spent
traveling to and from the medical provider’s location.5 Wage loss is payable only if the
examination, testing, or treatment is provided on a day which is a scheduled workday and during
a scheduled tour of duty. Wage-loss compensation for medical treatment received during off-duty
hours is not reimbursable.6 The evidence should establish that a claimant attended an examination
or treatment for the accepted work injury on the dates claimed in order for compensation to be
payable.7 For a routine medical appointment, a maximum of four hours of compensation may be
allowed. However, longer periods of time may be allowed when required by the nature of the
medical procedure and/or the need to travel a substantial distance to obtain the medical care. The
claims for wage loss should be considered on a case-by-case basis.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish disability on
May 17 or 22, 2018. The Board further finds that the case is not in posture for decision regarding
the claimed April 10, 12, 17, 19, and 26, and May 1, 8, 10, 16, 24, and 31, 2018 dates of disability.
As the record contains no medical evidence establishing that appellant underwent medical
treatment on May 17 or 22, 2018, the Board finds that she is not entitled to wage-loss compensation
on those two days.
However, with her October 4, 2018 reconsideration request, appellant submitted form
reports indicating that she sought treatment on April 10, 12, 17, 19, and 26, and May 1, 8, 10, 16,
24, and 31, 2018. OWCP did not acknowledge receipt of this evidence.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Wages Lost for Medical Examination or Treatment, Chapter
2.901.19 (February 2013).
5

Id. at Chapter 2.901.19.a; see E.W., Docket No. 17-1988 (issued January 28, 2019).

6

Id. at Chapter 2.901.19.a(2).

7

Id. at Chapter 2.901.19.a(3).

8

Id. at Chapter 2.901.19.c.

3

It is well established that OWCP must review all evidence submitted by a claimant and
received by OWCP prior to issuance of its final decision.9 As the Board’s decisions are final as to
the subject matter appealed, it is crucial that all evidence relevant to the subject matter of the claim,
which was properly submitted to OWCP prior to the time of issuance of its final decision be
addressed by OWCP.10
Accordingly, the case is not in posture for a decision regarding the claimed April 10, 12,
17, 19, and 26, and May 1, 8, 10, 16, 24, and 31, 2018 dates of disability. The case will be
remanded for consideration of the evidence appellant submitted with her October 4, 2018
reconsideration request. Following this and such other development as deemed necessary, OWCP
shall issue an appropriate decision.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish disability on
May 17 or 22, 2018. The Board also finds that the case is not in posture for decision regarding the
claimed April 10, 12, 17, 19, and 26, and May 1, 8, 10, 16, 24, and 31, 2018 dates of disability.

9

William A. Couch, 41 ECAB 548 (1990); N.L., Docket No. 17-1058 (issued February 8, 2018).

10

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the October 31, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further proceedings pursuant to this decision.
Issued: July 9, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

